Citation Nr: 0518923	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In its decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating 
effective April 2001.  The appellant filed his notice of 
disagreement (NOD) in August 2002.  

In a July 2003 VA Form 21-4138, Statement in Support of 
Claim, the appellant requested a hearing before his local RO.  
An informal conference was held in September 2003.  An 
additional notation dated in October 2003 indicates the 
appellant withdrew his local hearing request.  As such, the 
request is deemed withdrawn. 

In a December 2003 VA Form 21-4138, the appellant indicated 
that he was no longer able to work due to his PTSD.  The 
Board construes this statement as a request for a total 
disability rating based on individual unemployability due to 
a service-connected disability (TDIU).  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The appellant's PTSD is no more disabling than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: disturbances of 
motivation and mood; impairment in memory and judgment; and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The appellant's informal claim was received in April 2001.  
In specific compliance with Quartuccio, the RO advised the 
appellant by letter dated in  May 2002 of what evidence would 
substantiate the claim pertaining to service connection for 
PTSD, and of then-current efforts towards obtaining relevant 
evidence.  The letter advised the appellant of the specific 
allocation of responsibility for obtaining such evidence.  

While the May 2002 letter did not provide specific notice 
with regard to the evidence necessary to support an increased 
rating for PTSD, pursuant to VAOPGCPREC 8-2003 (December 22, 
2003), 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate a newly raised claim.  The July 2002 rating 
decision granted service connection for PTSD and assigned a 
10 percent evaluation effective April 2001.  

The appellant's NOD as to the 10 percent evaluation assigned 
was received in August 2002.  According to VAOPGCPREC 8-2003, 
if in response to notice of its decision on a claim for which 
VA has already given the section 5103(a) notice, VA receives 
a NOD that raises a new issue, section 7105(d) only requires 
VA to take proper action and issue an SOC if the disagreement 
is not resolved.  The RO properly issued a June 2003 SOC, 
which contained the pertinent criteria for establishing an 
increased rating, the new issue.  As such, the Board finds 
that the duty to assist and notice provisions of the VCAA has 
been satisfied. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
and personnel records, VA outpatient treatment records, and 
reports of VA examination dated between 1995 and 2003 have 
been obtained in support of the appellant's claim.  An 
additional VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claim.  Id.   There will 
be no prejudice to the appellant if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The requirements of the VCAA have been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio, supra.   In sum, the record indicates that VA has 
done everything reasonably possible to assist the claimant.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991). Having 
determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.  

The Merits of the Claim

The appellant contends that he is entitled to an initial 
rating in excess of 50 percent disabling for PTSD.  
Specifically, he has asserted that his symptomatology, to 
include social isolation, difficulty maintaining employment, 
slowed speech, memory impairment, nightmares, flashbacks, 
sleeplessness, depression, and suicidal thoughts, warrants a 
higher evaluation. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The record reflects that service connection for PTSD was 
granted in a July 2002 rating decision.  Service connection 
was granted, based in pertinent part, on the appellant's 
service medical and personnel records, which revealed the 
appellant served in Vietnam and received the Combat Action 
Ribbon. The decision was also based on a June 2002 Social 
Survey, a July 2002 VA examination, and VA outpatient 
treatment records dated between 2001 and 2002, which 
indicated the appellant had been diagnosed with PTSD. 

A 10 percent rating was assigned from April 2001. The 
appellant disagreed with the initial 10 percent evaluation 
and initiated the instant appeal.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

In a March 2003 rating decision, the appellant' PTSD was 
increased to 30 percent disabling retroactive to April 2001, 
the original grant of service connection.  In a November 2003 
rating decision, the appellant's PTSD was further increased 
to 50 percent disabling again retroactive to April 2001.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The appellant has not 
withdrawn his increased rating claim and in fact, has 
maintained that an even higher initial evaluation is 
warranted. (See statement dated December 2003).  As such, his 
increased rating claim remains in appellate status. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. §§ 4.1 and 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the appellant's condition.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  When the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. 
§ 4.31.

The service-connected PTSD is currently rated as 50 percent 
disabling under diagnostic code 9411. See 38 C.F.R. § 4.130.  
A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

In the instant case, the objective medical evidence of record 
indicates the appellant's PTSD more closely approximates the 
criteria for the currently assigned initial 50 percent 
rating. See 38 C.F.R. §§ 4.3, 4.7.  Specifically, a June 2002 
Social Survey confirms the appellant's difficulty forming 
relationships with others.  The examiner noted the appellant 
attributed his "vague" relationship with his children to 
his inability to bond and interact with people. The appellant 
further stated that his "attitude" and inability to 
interact with others caused him to lose customers from his 
one-man barbershop.

Upon VA examination in July 2002, the appellant was oriented 
and dressed in casual attire.  The appellant was free of 
clinically significant suicidal and homicidal ideation.  He 
did report an inability to inhibit his opinions for the sake 
of his business.  His affect was congruent with his irritable 
mood.  The examiner noted the appellant did isolate himself, 
but maintained the capacity to drive a vehicle and showed 
resiliency in recovering from alcohol and chemical dependency 
on his own.  The appellant's prognosis was considered 
favorable with the help of individual therapy and medication 
for PTSD.  Based on this assessment, the appellant was 
assigned a Global Assessment of Functioning Scale Score (GAF) 
of 70. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  
 
An August 2002 letter from a VA Medical Center (VAMC) 
indicated the appellant had prolonged PTSD and a GAF of 37, 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  However, VA 
outpatient treatment records dated only a few months before 
in April 2002 found the appellant's depression was easing up 
and his symptoms were improving slowly.  An entry dated in 
June 2002 showed the appellant's mood was stable.  He denied 
homicidal or suicidal ideation, as well as hallucinations and 
delusions.  The appellant continued to work as a barber. 

A January 2003 VA outpatient noted the appellant was assigned 
a GAF of 70, reflecting only mild PTSD symptoms.  A June 2003 
evaluation showed the appellant had clear thought process.  
There was no looseness of association or any impairment in 
perception.  Judgment and insight were intact.  The appellant 
denied homicidal or suicidal ideation.  The examiner noted 
the record was devoid of any previous psychiatric 
hospitalizations.  A GAF score of 50, reflecting serious 
impairment, was based on complaints of hypervigilance, 
sleeplessness, irritability, social isolation, and feelings 
of hopelessness.  A co-morbid diagnosis of Major Depressive 
Disorder was noted.

Upon VA examination in October 2003, the appellant was 
assigned a GAF score of 50, reflecting serious impairment.  
The determination was based on the appellant's complaints of 
difficulty running his barbershop, flashbacks, nightmares, 
depression, social isolation, and some thoughts of suicide.  
Mental status examination found the appellant to be 
adequately groomed and cooperative.  Eye contact was direct 
and impulse control was conforming.  Speech was of normal 
volume and rhythm.  The appellant was alert and oriented 
times three.  His mood was depressed, but the appellant dined 
any suicidal ideation.  Affect was constricted, but 
appropriate to content.  There were no perceptual 
distortions.  Thought content was rational and logical.  
Thought process was sequential and goal-directed.  Memory and 
concentration were poor, which the examiner attributed to the 
appellant's lack of attention and concentration and 
depression.  Judgment and insight were fair.  Psychotic 
symptomatology was absent.

There is no question that the appellant's social and 
industrial adaptability are seriously impaired, as found by 
the October 2003 VA examiner.  However, the objective medical 
evidence of record does not support a finding of impairment 
that rises to the level of warranting a 70 percent 
evaluation. 38 C.F.R. § 4.130.  

There is no evidence of: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene. Id.  The appellant's 
difficulty in adapting to stressful circumstances (including 
work or a work like setting) and his inability to establish 
and maintain effective relationships, are reflected in the 
current 50 percent rating.  Id.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the PTSD and its 
effect on earning capacity and ordinary activity from the 
original grant of service connection. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  As noted in the Introduction, a claim of 
entitlement to TDIU has been referred to the RO for 
appropriate action and adjudication. At present, however, 
there is no basis for assignment of an evaluation, to include 
additional "staged" ratings, other than that noted above.  
See Fenderson, supra.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
assigned 50 percent rating correctly compensates the 
appellant for the nature and extent of severity of his PTSD, 
and there is no basis for further action on this matter.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Entitlement to a higher initial evaluation for PTSD, 
currently rated as 50 percent disabling, is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


